DETAILED ACTION
This is a non-final, first office action on the merits. Claims 1-22 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-22 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I.  Identify the Abstract Ideas
Independent claims 1 and 12, the claim, when “taken as a whole,” is directed to the abstract idea of storing, packing information and item visualizations, wherein the packing information includes placement of items in orders in containers, and wherein the item visualizations appearances of items sold by the retailer; receiving, an order identifier for an order; retrieving, based on the order identifier, packing information associated with the order and item visualizations for the items in the order; generating, based on the packing information associated with the order, a packing visualization for the order, wherein the packing visualization for the order depicts placement of the items in the order in the container to guide the user as to how to arrange the items in the container; transmitting, for presentation, the packing visualization for the order; and presenting, the packing visualization for the order to the user.
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1 and 12 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The above limitation falls within certain methods of organizing human activity- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and mental processes in that they recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion) groupings of abstract ideas, enumerated in the PEG, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, comprising: “a database, a control circuit, and a display device, …… in claims 1 and 12.”
Claims 4-5 and 15-16 recites “an image capture device,” is a generic computer component applying the abstract idea.
Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements.
The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic compute. See FairWarning v. Iatric Systems.  Likewise, claims 1 and 12 are implying that “….…transmitting, by the control circuit to a display device for presentation, the packing visualization for the order; and presenting, via a display device, the packing visualization for the order to the user........……, etc.…” are executed in a computer merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer.1 As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and a whole, the limitations of claims 1 and 12 are not indicative of integration into a practical application.
As a result, Examiner asserts that claims 2-11 and 13-22 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.
Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:
Claims 1 and 12 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1 and 12 include various elements that are not directed to the abstract idea. These elements include a database, a control circuit, and display device. 
Examiner asserts that a database, a control circuit, and display device do not amount to significantly more than the abstract idea because they are generic computing element performing generic computing functions. These limitations merely describe implementation of the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces”, but merely call for performance of the claimed on a set of generic computer components.
In addition, (Fig. 2 and specification paras 9, 19, 21-26, and 30-36)2, of the specification detail any combination of a generic computer system program to perform the system. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.
The computing elements with comprising: a database and a control circuit in claims 1 and 12 are recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer.3 In addition, using a processing device to process data has been well-understood, routine, conventional activity in the industry for many years.4
Claims 2-11 and 13-22 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1 and 12.
The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 12-14 rejected under 35 U.S.C. 103 as being unpatentable over Cui (US Pub. No. 10,740,862) (hereinafter Cui et al.) in view of Powers (US Pub. No. 2018/0374046) (hereinafter Powers et al.).
Regarding claim 1, Cui discloses a system for presenting packing instructions to a user for packing a plurality of items sold by a retailer into a container for delivery to consumers (see Cui, column 8, lines 47-51, wherein FO system 113 may also store information describing where particular items are held or stored. For example, certain items may be stored only in one fulfillment center, while certain other items may be stored in multiple fulfillment centers), the system comprising:
a database, wherein the database is configured to store packing information and item visualizations, wherein the packing information includes placements of items in orders in containers (see Cui, column 14, lines 24-26, wherein packing system 310 may search at least one data store (e.g., a database of FO system 113) to determine dimensions associated with each item of the order; column 3, lines 35-38, wherein generating instructions and visualizations of those instructions using product information of items in an order placed by a customer and package information for packing boxes; and column 4, lines 3-5, wherein computer-generated images of the package and each item to be packed, including rotations and placement of the items into the package) , and
wherein the item visualizations depict appearances of items sold by the retailer (see Cui, column 17, lines 5-7, wherein visualization system 320 may display packing arrangements and order of item placement based on the instructions received from packing system 310);
a control circuit, wherein the control circuit is communicatively coupled to the database (see Cui, refer to Fig. 3 shows a database and a control circuit, wherein the control circuit is communicatively coupled to the database), and 
wherein the control circuit is configured to: 
receive an order identifier for an order (see Cui, column 3, lines 41-43, wherein product information may include dimensions such as length, height, width, volume, weight, product identifier, or fragileness of the associated item); 
retrieve, from the database based on the order identifier, packing information associated with the order and item visualizations for the items in the order (see Cui, column 3, lines 38-43, wherein product information associated with the items and package information for packing boxes may be retrieved from one or more databases. For example, product information may include dimensions such as length, height, width, volume, weight, product identifier, or fragileness of the associated item);
generate, based on the packing information associated with the order, a packing visualization for the order (see Cui, column 14, lines 13-23, wherein a computer system that generates instructions for efficient box packing using the product information of items in an order and package information for packing boxes…packing system 310 may receive a customer's order comprising at least one item from a remote system ( e.g., external front end system 103); and column 16, lines 60-62, wherein it may display visual packing arrangements according to the generated instructions provided by packing system 310),
wherein the packing visualization for the order depicts placement of the items in the order in the container to guide the user as to how to arrange the items in the container (see Cui, column 15, lines 43-53, wherein packing system 310 may choose the most efficient box packing arrangement based on the various calculated combinations and generate at least one set of instructions for packing the items into the selected package. For example, packing system 310 may generate a first list of package arrangements for packing the items by largest volume and a second list of package arrangements for packing the items by largest side (i.e., longest single dimension). Packing system 310 may select one of the first list or the second list and generate the instructions for packing based on the selected list); and
transmit, to a display device for presentation, the packing visualization for the order (see Cui, column 13, lines 11-13, wherein system 100 may include a packing system 310 that may communicate with a visualization system 320 via a network 330; column 17, lines 27-31, wherein visualization of an item in a packing box is shown. As illustrated in FIG. 4, visualization system 320 may display on device 328 a modified item 410 in a package 420 in a three-dimensional coordinate system (i.e., X, Y, Z)).
Cui et al. fails to disclose a display device, wherein the display device is configured to present the packing visualization for the order to the user.
Analogous art Powers discloses a display device, wherein the display device is configured to present the packing visualization for the order to the user (see Powers, para [0036], wherein users, such as a Mobile Device 111 and/or Computer 113, may access the online shopping website via the Internet 115; and para [0013], wherein a layout visualizer configured for generating a visual illustration of the layout configuration; and a packing instructor configured for providing a packing instruction comprising the visual illustration to the user via the user interface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Cui, regarding systems for efficient box packing and visualization, to have included a display device, wherein the display device is configured to present the packing visualization for the order to the user because it would have enhanced packing arrangement for each item. Cui discloses a visual packing arrangements according to the generated instructions provided by packing system. Using the systems for packing optimization and visualization of Powers would improve packing to achieve lowest cost shipping solution and visualize solution as a packing instruction.
Regarding claim 2, Cui discloses the system of claim 1, wherein the placement for the items in the order includes a sequence in which each of the items in the order should be placed in the container (see Cui, column 15, lines 31-36, wherein packing system 310 may simulate all possible combinations of packing (e.g., sequence of items placed in package, iteratively sorting the items from longest to shortest length, iteratively sorting the items from largest to smallest volume, etc.) and store each possible combination in database 316).
Regarding claim 3, Cui discloses the system of claim 1, wherein the packing information includes one or more of an indication of the container, weights of items, item dimensions, item characteristics, and item orientations (see Cui, column 18, lines 57-59, wherein the dimensions associated with each item may include the height, width, length, or weight of each item; and column 15, lines 7-8, wherein packing system 310 may store the orientation data for each rotation of the item in database 316). 
Claims 4, 11, 15, and 22 rejected under 35 U.S.C. 103 as being unpatentable over Cui (US Pub. No. 10,740,862) (hereinafter Cui et al.), in view of Powers (US Pub. No. 2018/0374046) (hereinafter Powers et al.), and further in view of Musunuri et al. (US Pub. No. 2019/0279426) (hereinafter Musunuri et al.).
Regarding claim 4, Cui discloses the system of claim 1, further comprising: 
an image capture device (see Cui, column 7, lines 43-45, wherein the delivery worker may capture photo(s) of the package and/or may obtain a signature using the mobile device).
Cui et al. and Powers et al. combined fail to disclose wherein the image capture device is configured to capture images of the user placing the items in the container.
Analogous art Musunuri discloses wherein the image capture device is configured to capture images of the user placing the items in the container (see Musunuri, paras [0003]-[0004], wherein a set of one or more viable placement regions for placing the first item on the storing surface based on the arrangement model and the item data associated with the first item. Receiving, from an augmented reality device, a first image of user view capturing a first portion of a container; retrieving a container data associated with the container; detecting an opening line on the first portion of the container).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Cui, regarding systems for efficient box packing and visualization, to have included capture images of the user placing the items in the container because it would have enhanced packing arrangement for each item. Cui discloses a visual packing arrangements according to the generated instructions provided by packing system. Using the 3-Dimensional Optimization Of Space of Musunuri would improve packing to achieve lowest cost shipping solution and visualize solution as a packing instruction.
Regarding claim 11, Cui discloses the system of claim 1, 
further comprising a mobile device (see Cui, column 4, line 18), 
wherein the mobile device includes the display device (see Cui, column 5, lines 6-7, wherein devices in system 100 for presentation and/or display), and 
wherein the packing visualization (see Cui, column 3, lines 64-66, wherein the visualization system may display the most efficient box packing arrangements according to the instructions received from the packing system).
Cui et al. and Powers et al. combined fail to disclose an augmented reality (AR) presentation.
Analogous art Musunuri discloses an augmented reality (AR) presentation (see Musunuri, para [0060], wherein a graphical overlay 822 may be depicted by the display of the augmented reality wearable device in the location where the item 800b is to be placed by the user 806).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Cui, regarding systems for efficient box packing and visualization, to have included an augmented reality (AR) presentation because it would have enhanced packing arrangement for each item. Cui discloses a visual packing arrangements according to the generated instructions provided by packing system. Using the 3-Dimensional Optimization Of Space of Musunuri would improve packing to achieve lowest cost shipping solution and visualize solution as a packing instruction.

Allowable Subject Matter
Regarding claims 5-10 and 16-21 objected to as being dependent upon a rejected base claim, but it appears they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and rewritten to overcome the 35 USC 101 rejections.

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure.
(US Pub No. 2006/0242154; US Pub No. 2011/0134108; US Pub No. 2016/0260054; US Pub No. 2010/0218131; US Pat No. 10,147,210; US Pat No. 6,876,958; US Pub No. 2014/0172736; US Pat No. 6,721,762; US Pat No. 10,282,696; US Pub No. 2018/0127118; US Pat No. 9,828,128; US Pub No. 2013/0106910; US Pat No. 10,268,984; and Tzuu-Hseng S. Li, Chih-Yin Liu, Ping-Huan Kuo, Nien-Chu Fang, Cheng-Hui Li, Ching-Wen Cheng, Cheng-Ying Hsieh, Li-Fan Wu, Jie-Jhong Liang, And Chih-Yen Chen (A Three-Dimensional Adaptive PSO-Based Packing Algorithm for an IoT-Based Automated e-Fulfillment Packaging System, 2169-3536-2017 IEEE).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        9/22/2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, storing data, and displaying result," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d))
        2 While the method in claim a recites "a method implemented by a processor," this is well-understood, routine, and conventional as disclosed in (Fig. 2 and specification paras 9, 19, 21-26, and 30-36). 
        
        Further, the applicant's use of a computer is merely confining the abstract idea to a particular technological environment, which does not provide significantly more. 
        
        3 represents mere instructions to apply an exception under MPEP 2106.05(f)
        
        4 See US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.